DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  The claim 4 list both claim 1 and 25 as dependency.  The examiner interprets that the term claim 25 is typographical error as no such claim exists.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alzamzmi et al. (US Patent 10,827,973 B1).
As to claim 1, Alzamzmi discloses an arousal state estimation apparatus (i.e. the system of Alzamzmi uses machine-based assessment for infant’s pain arousal) (see Fig. 1-6, Col. 13-14)  comprising: 
 	a feature value acquisition unit (i.e. as seen in figure 6-7 the camera, sound detection unit and the vital sign tracking unit is used to acquire feature values for the baby in question) (see Fig. 6-7) acquiring a plurality of types of feature values regarding an arousal state of a human body from physiological data obtained by measuring the human body (i.e. the system of figure 6 tracks the facial, eyes states, sounds, body movement and vital sign which are all measuring the physiological data from baby’s body) (see Fig. 6-7, Col. 13-15); and 
 	an estimation unit estimating the arousal state of the human body by using a principal feature value that is some type among the plurality of types of feature values (i.e. the pain score generator of figure 6 is specifically used to estimate the arousal state score of the baby’s body using a principal feature value which is the score in question that is some type among the plurality type of value such as expression score, sounds score, body score, vital signal score) (see Fig. 6-7, Col. 13-15), wherein, in a case where the principal feature value is unacquirable due to a defect of the physiological data, the estimation unit estimates the arousal state of the human body by using a different type of feature value than the principal feature value among the plurality of types of feature values acquired by the feature value acquisition unit instead of the unacquirable principal feature value (i.e. since the algorithm of Alzamzmi specifically cites all of the various data being generated together as a composite and in figure 11 specifically teaches the algorithm is able to specify the particular baby being grouped into a specific type which have difficulty expressing pain in behavior pain arousal indicators and the system is able to rely on physiological indicators) (see Fig. 11, Col. 19-20).
	As to claim 5, Alzamzmi discloses an arousal state estimation method (i.e. the method of Alzamzmi uses machine-based assessment for infant’s pain arousal) (see Fig. 1-6, Col. 13-14) comprising: 

 	estimating the arousal state of the human body by using a principal feature value that is some type among the plurality of types of feature values (i.e. the pain score generator of figure 6 is specifically used to estimate the arousal state score of the baby’s body using a principal feature value which is the score in question that is some type among the plurality type of value such as expression score, sounds score, body score, vital signal score) (see Fig. 6-7, Col. 13-15); and 
 	estimating, in a case where the principal feature value is unacquirable due to a defect of the physiological data, the arousal state of the human body by using a different type of feature value than the principal feature value among the plurality of types of acquired feature values instead of the unacquirable principal feature value (i.e. since the algorithm of Alzamzmi specifically cites all of the various data being generated together as a composite and in figure 11 specifically teaches the algorithm is able to specify the particular baby being grouped into a specific type which have difficulty expressing pain in behavior pain arousal indicators and the system is able to rely on physiological indicators) (see Fig. 11, Col. 19-20).
 	As to claim 2, Alzamzmi teaches the arousal state estimation apparatus according to claim 1, wherein the estimation unit uses a type of feature value having a high correlation with the unacquirable principal feature value instead of the unacquirable principal feature value (i.e. as seen in figure 6-7 the combined algorithm of Alzamzmi uses the estimation unit that tracks digital data for high correlation to the pain stress of the baby with specific set of rules which are regulated by a computer system to group the babies in question and assign pain scare based on the acquired and unacquired behaviors as seen in figure 11) (see Fig. 6-7, 11, Col. 13-14, Col. 19-20).

 	As to claim 4, Alzamzmi teaches the arousal state estimation apparatus according to claim 1, wherein, in a case where there is a defect in the physiological data, the feature amount acquisition unit supplements the physiological data at a timing related to the defect based on the physiological data obtained at another timing (i.e. since the teaching of Alzamzmi uses a video image from a Go-Pro camera in a continuous acquisition phase the video data a time related and with the unit is unable to acquire at a specific movement physiological data from subsequent frames can be used which is acquired in a different timing) (see Fig. 6-9, Col.13-14).
	As to claim 6, Alzamzmi teaches the arousal state estimation apparatus according to claim 2, wherein the physiological data includes a measurement result of a heart, respiration, a fingertip pulse, a skin resistance, blinking, a pupil, or head movement (i.e. the system of figure 6 monitors heart, respiration, head movement and eye movement (see Fig. 6-7, Col. 12-14).
 As to claim 7, Alzamzmi teaches the arousal state estimation apparatus according to claim 2, wherein, in a case where there is a defect in the physiological data, the feature amount acquisition unit supplements the physiological data obtained at a timing related to the defect based on the physiological data obtained at another timing (i.e. since the teaching of Alzamzmi uses a video image from a Go-Pro camera in a continuous acquisition phase the video data a time related and with the unit is unable to acquire at a specific movement physiological data from subsequent frames can be used which is acquired in a different timing) (see Fig. 6-9, Col.13-14).
 	As to claim 8, Alzamzmi teaches the arousal state estimation apparatus according to claim 6, wherein, in a case where there is a defect in the physiological data, the feature amount acquisition unit supplements the physiological data obtained at a timing related to the defect based on the physiological data obtained at another timing(i.e. since the teaching of Alzamzmi uses a video image from a Go-Pro camera in a continuous acquisition phase the video data a time related and with the unit is unable to acquire at a specific movement physiological data from subsequent frames can be used which is acquired in a different timing) (see Fig. 6-9, Col.13-14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Datta et al. (US Pub: 2019/0373962 A1) is cited to teach the figure 1 embodiment which shows another type of arousal detection system using a computing device.  Dinsmoor et al. (US Pub: 2019/0388695) is another art cited for a physiological monitor system in figure 1-2 embodiment which tracks human arousal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        May 23, 2022